Citation Nr: 0211711	
Decision Date: 09/11/02    Archive Date: 09/19/02

DOCKET NO.  00-02 015A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

John J. Crowley, Counsel

INTRODUCTION

The veteran had active duty from September 1954 to September 
1979.  The veteran died in September 1998.  The appellant is 
his widow.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision of the Phoenix, 
Arizona, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The appellant's central contention has been 
that the veteran's liver cancer was caused by Agent Orange 
exposure, leading to his death.  The appellant has raised no 
other issue.  

In May 1999, the RO requested information from the appellant 
regarding the issue of dependency and indemnity compensation 
(DIC).  It was explained that there could be entitlement to 
DIC benefits based upon a total service-connected disability 
of at least a ten-year duration prior to the veteran's death.  
Hypothetical entitlement to DIC under § 1318 has not been 
explicitly raised or argued with specificity as required in 
Cole v. West, 13 Vet. App. 268, 278 (1999).  Accordingly, 
hypothetical entitlement is not at issue and the stay of such 
claims is not applicable to this case.  See Chairman's 
Memorandum No. 01-01-17 (August 23, 2001). 


FINDINGS OF FACT

1.  The veteran died in September 1998; the cause of death 
listed on his death certificate is cholangiocarcinoma of the 
liver.  

2.  At the time of death, the veteran had established service 
connection for status post recurrent ventral hernia, 
bronchitis, and bilateral hearing loss, each rated 
noncompensable, but in combination rated 10 percent disabling 
.

3.  The veteran's death-causing cholangiocarcinoma of the 
liver was not manifested in service or within one year 
following the discharge from active duty, and is not shown to 
have been related to service or to any herbicide exposure 
therein.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 
1137, 1310 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Service medical records do not show cholangiocarcinoma of the 
liver or any cancer or liver disorder.  On retirement 
evaluation in July 1979, no liver disorder was noted.  

Service connection has been established for a status post 
recurrent ventral hernia, bronchitis, and bilateral hearing 
loss, each rated noncompensable, but rated combined as 
10 percent disabling under 38 C.F.R. § 3.324.  

On VA evaluation in May 1980, there was no mention of 
complaints, findings, or a diagnosis of cholangiocarcinoma of 
the liver.  

The veteran died in September 1998; the cause of death listed 
on his death certificate is cholangiocarcinoma of the liver.  
It is reported that the approximate interval between the 
onset of this disorder and death was one month.  No autopsy 
was performed.  

It is contended that the veteran's liver cancer was caused by 
exposure to Agent Orange.  In December 1998, "T. S.", 
Colonel, USAF, MC, the Chief of Hematology/Oncology where the 
veteran was treated, stated that he had been admitted to the 
96th Medical Group Hospital, Eglin Air Force Base, Florida, 
in August 1998 with the rapid onset of obstructive jaundice.  
A CT scan of the abdomen revealed a large, 11 x 13 
centimeter, mass in the left lobe of the liver, resulting in 
intrahepatic bile duct dilation.  A needle biopsy of the 
lesion that month revealed "adenocarcinoma".  The origin of 
the carcinoma could not be identified with certainty, but in 
the absence of any known primary, "cholangiocarcinoma" was 
thought to be the most likely diagnosis.  No effective 
treatment was indicated.  The veteran was discharged to home 
in August 1998 to be treated supportively under Hospice Care.  
His disease progressed steadily as expected, and he expired 
in September 1998.  Dr. T.S. stated that epidemiologic 
studies suggested that dioxin may be a causative agent of 
cholangiocarcinoma.  Reference was made to a medical text.  
Dr. T.S. indicated that the veteran's exposure to Agent 
Orange in the past "may" have caused cholangiocarcinoma.  

A medical opinion was obtained by the RO.  This report, dated 
in July 1999, it was indicates that the veteran died with a 
diagnosis of cancer of the liver.  Apparently a large mass 
was found in the liver, and a biopsy showed it to be  
adenocarcinoma.  One could not be more definite about the 
diagnosis based on the material available;  however, in the 
absence of other etiologies, it was felt to be most 
consistent with cholangiocarcinoma.  The consulting physician 
reviewed the opinion of Colonel T.S., and noted that 
cholangiocarcinoma was a rare tumor.  Although epidemiologic 
studies had linked numerous possible causative agents, the 
majority of these cases were still of unknown etiology.  The 
consulting physician stated that it was difficult to make any 
firm conclusions regarding the association of Agent Orange 
with the veteran's fatal disorder.  The examiner stated, in 
pertinent part:

In summary, although this was not 100% 
certain, based on the pathology and 
presentation, I am comfortable accepting 
the diagnosis of cholangiocarcinoma.  
However, the relationship to Agent Orange 
in this particular case cannot be made 
with certainty, since the majority of 
causes of this cancer have no defined 
etiology.  Whether [the veteran's] case 
was idiopathic, related to Agent Orange, 
or to some other carcinogen will forever 
remain unknown.  I should emphasize that 
many of the so-called causative agents 
for this tumor listed in the textbook are 
ones that [the veteran] could have been 
exposed to during his various travels.  
In the absence of better epidemiologic 
data and a firm determination of linkage 
between Agent Orange and 
cholangiocarcinoma, the issue cannot be 
resolved with certainty.  

Medical records were submitted by the appellant and obtained 
by the RO.  None of these medical records associate the 
veteran's death to his active service or to exposure to Agent 
Orange with the exception of the December 1998 letter from 
Colonel T. S.  
II.  The Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2002)).  
Regulations implementing the VCAA have now been published.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The VCAA and implementing regulations apply in the instant 
case.  See VAOPGCPREC 11-2000.  However, the Board finds that 
the mandates of the VCAA and implementing regulations are 
met.  The claim has been considered on the merits.  The 
appellant has not indicated that any available pertinent 
records remain outstanding.  The RO in this case has obtained 
a medical opinion and all records pertinent to this claim.  

Regarding the duty to notify, communications from the RO to 
the appellant, including the rating decision, statement of 
the case, and supplemental statement of the case have kept 
her apprised of what she must show to prevail in her claim 
and what evidence the RO has received.  These communications 
contain explanations of the type of evidence necessary to 
substantiate her claim as well as an explanation of what 
evidence was to be provided by her and what evidence the VA 
would attempt to obtain on her behalf.  See Quartuccio v. 
Principi, 15 Vet. App. 183 (2002).  In light of the efforts 
already made over the years, further attempts at development 
are not justified.  

III.  Analysis

To establish service connection for the cause of a  veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or  contributed 
substantially or materially to cause death.   38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312(a).  The law provides that service 
connection will be granted for a disease or disability if it 
is shown that the veteran suffered from such disease or 
disability and that it resulted from an injury suffered or 
disease contracted in line of duty, or from aggravation in 
line of duty of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Certain diseases, 
including malignant tumors, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38  U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The veteran's individually noncompensable (10 percent rated 
combined) disabilities had no association with his or with 
his death-causing carcinoma.  They were each only minimally 
disabling, and were not debilitating in nature.  The cause of 
the veteran's death was cholangiocarcinoma of the liver.  
There is no evidence of such cancer (or any cancer or liver 
disease) in service, or of a liver tumor in the first post 
service year (so as to warrant presumptive service connection 
for such a disability as a chronic disorder under 38 U.S.C.A. 
§§ 1112,1113; 38 C.F.R. § 3.307, 3.309).  

The Board notes that there was a lapse of many years between 
the veteran's separation from service in 1979 and his first 
treatment for the liver cholangiocarcinoma.  The United 
States Court of Appeals for the Federal Circuit has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000).  

It is contended that the veteran's liver cancer was caused by 
his exposure to herbicides during his service in the Vietnam 
War.  If a veteran was exposed to a herbicide agent during 
active military, naval or air service, a series of diseases 
shall be service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met even though there is no record of such 
disease during service, providing for the rebuttable 
presumption of 38 C.F.R. § 3.307(d) are also satisfied.  
38 C.F.R. § 3.309(e) lists the disabilities for which service 
connection may be granted on a presumptive basis.  Liver 
cancer or cholangiocarcinoma is not listed among those 
disabilities.  38 U.S.C.A. § 1116.

In light of Combee v Brown, 34 F.3rd. 1039, 1042, (Fed. Cir. 
1994), the Board has not only considered whether the veteran 
has a disability listed in 38 C.F.R. § 3.309(e), that could 
have caused his death, but has also considered if the 
cholangiocarcinoma of the liver is the result of active 
service under 38 U.S.C.A. §§ 1110, 1112, 1131 and 38 C.F.R. 
§ 3.303(d).  The fact that the veteran's disorder does not 
meet the requirements of 38 C.F.R. § 3.309(e) does not 
preclude the Board from establishing service connection with 
proof of direct causation.  However, in that regard, first of 
all, VA has determined that there is no positive association 
between exposure to herbicides and any condition for which 
the VA has not specifically determined that a presumption of 
service connection is warranted.  See 67 Fed. Reg. 42600-
42608 (June 24, 2002).  

Recently, the VA published a list of conditions for which a 
presumption of service connection based on exposure to 
herbicides used in Vietnam during the Vietnam War is not 
warranted.  See 67 Fed. Reg. 42600-42608 (June 24, 2002).  
That list of conditions includes hepatobiliary cancers 
(cancers of the liver and intrahepatic bile ducts).  The 
authority for such a finding stemmed from a provision of the 
Agent Orange Act of 1991, which permitted the Secretary of 
the VA to enter an agreement with the National Academy of 
Sciences (NAS), who reviewed and summarized the scientific 
evidence concerning the association between exposure to 
herbicides used in Vietnam during the Vietnam War and each 
disease suspected to be associated with such exposure.  The 
NAS conducted studies and, on the basis of all available 
evidence, concluded that the credible evidence against an 
association between hepatobiliary cancers and herbicide 
exposure outweighs the credible evidence for such an 
association. 

Based on the above, the Board finds that the preponderance of 
evidence is against the appellant's claim.  The Board has 
reviewed the medical opinion of Colonel T. S.  This medical 
opinion is stated in speculative terms and is of limited 
probative value.  It indicates that Agent Orange "may" have 
caused cholangiocarcinoma, not that it actually did.  It is 
not inconsistent with the subsequent VA medical opinion (of 
July 1999) which found that linkage between Agent Orange and 
cholangiocarcinoma could not be resolved with certainty.  The 
latter opinion noted that studies linking dioxin to Agent 
Orange were very limited and that in fact only one study was 
referenced in the textbook cited by the Dr. T.S., and itself 
reviewed of a number of agents that could possibly have 
caused this condition.  The July 1999 medical opinion 
indicated that it could not be determined with any that Agent 
Orange exposure caused the cholangiocarcinoma.  In other 
words, the July 1999 opinion was to the effect that any 
association of the cholangiocarcinoma with herbicides was 
speculative.  The two (December 1998 and July 1999) opinions 
are insufficient to overcome the NAS finding that the 
credible evidence against an association between 
hepatobiliary tumors and herbicide exposure outweighed the 
credible evidence supporting such an association.  The NAS 
finding is in definite, not speculative terms. 

With regard to the appellant's own contention that the 
veteran's liver cancer was the result of either active 
service or exposure to herbicide agents in service, the U.S. 
Court of Appeals for Veterans Claims (Court) has made it 
clear that a layperson is not competent to provide evidence 
in matters requiring medical expertise.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495-5 (1992).  The appellant is a 
layperson, and lacks the medical expertise for her opinion in 
this matter to be competent medical evidence.  

The preponderance of evidence is against this claim.  
Accordingly, it must be denied.





ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

